*755Under the circumstances of this case, the Supreme Court correctly determined that the defendant was estopped from asserting a notice of claim defense as a matter of law (see Conquest Cleaning Corp. v New York City School Constr. Auth., 279 AD2d 546 [2001]).
Additionally, the Supreme Court properly determined, in effect, that based upon the undisputed facts the defendant was equitably estopped from asserting the statute of limitations defense (see Zumpano v Quinn, 6 NY3d 666, 675 [2006]; Gleason v Spota, 194 AD2d 764, 765 [1993]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Spolzino, Garni and Leventhal, JJ., concur.